DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 24, 0220.  Claims 1 – 5, 7, 8 and 10 – 22 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “abnormal rut area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 22, the limitation “determining module” and “displaying module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 22 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, any claims dependent therefrom will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “determining module” corresponds to the determining module 2201 operatively disposed within the Augmented Reality apparatus illustrated in Fig. 22 (see ¶346 – ¶348 of applicant’s disclosure); and
The claimed “displaying module” corresponds to the displaying module 2202 operatively disposed within the Augmented Reality apparatus illustrated in Fig. 22  (see ¶346 and ¶348 of applicant’s disclosure).
of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 5 and 11 – 13 are ambiguous.  Throughout the entire specification 
applicant uses the term “rut” to describe/explain the invention.  For example, in several location in the specification applicant mentions: “rut information”; “rut area”; “displaying ruts”; “highlighting ruts when the ruts are not clear”; “abnormal rut information is a travelling rut of a vehicle”; and “rut edge line”.  The context in which the word in used conflicts with the plain meaning of the word and applicant has not given the term a special meaning.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected for failing to comply with the written description requirement, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 11 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 11 – 13 are ambiguous.  Throughout the entire specification 
applicant uses the term “rut” to describe/explain the invention.  For example, in several location in the specification applicant mentions: “rut information”; “rut area”; “displaying ruts”; “highlighting ruts when the ruts are not clear”; “abnormal rut information is a travelling rut of a vehicle”; and “rut edge line”.  The context in which the word in used conflicts with the plain meaning of the word and applicant has not given the term a special definition.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5, 7, 8 and 10 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Does claim 22 fall into one of four of the statutory categories?  Yes. The preamble of claim 22 recites an apparatus. The body of claim recites at least one physical element that forms part of the claimed  apparatus.  Therefore, claim 22 is directed to an apparatus.



	Step 2A – Prong 1
Do claims 1 and 22 recite a judicial exception?  Yes.  The claims recite the limitation of determining, based on information acquired during a driving process, driving assistance information.  The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of a generic computer component. That is, other than reciting “a determining module” nothing in the claim precludes the determining step from practically being performed in the human mind/visually.   For example, but for the “determining module” language, the claim encompasses the user manually/visually determining driving assistance information based on information acquired during a driving process.  This limitation is a mental process.

Step 2A – Prong 2
Do claims 1 and 22 integrate the judicial exception into a practical application?  No.  The claim recites one additional element: a displaying module configured to display virtual three-dimensional display information corresponding to the driving assistance information determined by the determining module.  The displaying module recited in this step is recited at a high level of generality, i.e., as a generic computer component performing a generic computer component function of displaying three-dimensional driving information.  This generic display limitation is no more than mere instructions to apply the exception using a generic computer component.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claims 1 and 22 are directed to the abstract idea.
 
Step 2B 
Do claims 1 and 22 provide an inventive concept?  No.   As discussed with 
respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claims 1 and 22 are ineligible.

Dependent claims 2 – 5, 7, 8 and 10 – 21 are also ineligible because they either recite “determining” steps that, under their broadest reasonable interpretation, cover performances of the limitation in the mind but for the recitation of generic computer component(s) or fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, claims 1 – 5, 7, 8 and 10 – 22 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0303693 A1 to Watanabe (herein after “Watanabe publication").
Note: Claim language from the instant application is in bold typeface.  The Examiner’s comments and/or passages from the prior art reference(s) are in normal typeface.
As to claims 1 and 22,
the Watanabe publication discloses an Augmented Reality (AR) apparatus and method for driving assistance (see ¶8) comprising: 
a determining module configured to determine, based on information acquired during a driving process, driving assistance information (see ¶8, where the vehicle includes an Advanced Driving Assistance System known for determining driving assistance information based on information acquired during a driving process); and 
a displaying module configured to display virtual three-dimensional (3D) display information corresponding to the driving assistance information determined by the determining module (see ¶36).

As to claim 13 (as best understood based on the 112(a) and 112(b) rejection discussed herein above),
the Watanabe publication is considered to disclose the step of displaying virtual 3D display information corresponding to the driving assistance information comprising: highlighting virtual 3D display information corresponding to the rut information. (See ¶36.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 7, 15  and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Watanabe publication in view of U.S. Patent Application Publication No. 2019/0138823 A1 to Doria et al. (herein after "Doria et al. publication").
Note: Claim language from the instant application is in bold typeface.  The Examiner’s comments and/or passages from the prior art reference(s) are in normal typeface.
As to claim 2,
the Watanabe publication discloses the invention substantially as claimed, except for 
the step of determining, based on information acquired during the driving process, driving assistance information comprises: determining, based on information about a sensible area acquired during the driving process, occluded driving assistance information; and 
the step of displaying virtual 3D display information corresponding to the driving assistance information comprises: displaying virtual 3D display information corresponding to the occluded driving assistance information.
Determining occluded driving assistance information and displaying virtual 3D display information corresponding to the occluded driving assistance information is old and well known, as demonstrated by the Doria et al. publication who discloses three-dimensional (3D) occlusion detection and generating 3D map based on that information. (See ¶1 – ¶3.)  In particular, the Doria et al. publication discloses automatically detecting the location and severity of occluded regions within input data.  (See ¶19.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Watanabe publication so that the step of determining, based on information acquired during the driving process, driving assistance information comprises: determining, based on information about a sensible area acquired during the driving process, occluded driving assistance information, and the step of displaying virtual 3D display information corresponding to the driving assistance information comprises: displaying virtual 3D display information corresponding to the occluded driving assistance information, as suggested by the Doria et al. publication, in order to facilitate navigation and/or autonomous driving.

As to claim 3,
the modified Watanabe publication discloses the invention substantially as claimed, except for 
when the occluded driving assistance information comprises road surface information or non-road surface traffic sign information, the step of displaying virtual 3D display information corresponding to the occluded driving assistance information comprises: displaying the virtual 3D display information corresponding to the occluded driving assistance information at a position of the occluded driving assistance information.
The Doria et al. publication, however, discloses that “by detecting occlusions in real-time, an autonomous vehicle and/or mobile device may better detect temporary and permanent objects in a scene, allowing the vehicle and/or mobile device to better determine a location, to provide a better display to a user, etc.”  (See ¶41.)(Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Watanabe publication so that when the occluded driving assistance information comprises road surface information or non-road surface traffic sign information, the step of displaying virtual 3D display information corresponding to the occluded driving assistance information comprises: displaying the virtual 3D display information corresponding to the occluded driving assistance information at a position of the occluded driving assistance information, as suggested by the Doria et al. publication, in order to facilitate navigation and/or autonomous driving.

As to claim 4,
the modified Watanabe publication, as further modified by the Doria et al. publication, is considered to disclose determining, based on the current position of a current vehicle and information about a reference in a sensible area during the current driving, the occluded driving assistance information. (See ¶41, where the Doria et al. publication discloses that “by detecting occlusions in real-time, an autonomous vehicle and/or mobile device may better detect temporary and permanent objects in a scene, allowing the vehicle and/or mobile device to better determine a location, to provide a better display to a user, etc.”)(Emphasis added.) 

As to claim 7,
the modified Watanabe publication discloses the invention substantially as claimed, except for 
when the occluded driving assistance information comprises lane-related information, a displayed lane width is less than an actual lane width.
The Doria et al. publication discloses detecting an occlusion in a region of interest based on a traffic lane model.  The region of interest for lane occlusions may be defined by the boundaries of the lane in order to limit the locations where an algorithm may detect occlusions.  (See ¶26 – ¶28.) Such disclosure suggests displaying a lane width less than an actual lane width when the occluded driving assistance information comprises lane-related information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Watanabe publication to display a lane width less than an actual lane width when the occluded driving assistance information comprises lane-related information, as suggested by the Doria et al. publication, in order to limit the locations where an algorithm may detect occlusions and thereby facilitate navigation and/or autonomous driving.

As to claims 15 and 19,
the Watanabe publication discloses the invention substantially as claimed, except for 
the step of displaying virtual 3D display information corresponding to the driving assistance information comprises: determining a display mode corresponding to the virtual 3D display information; and displaying, based on the determined display mode, the virtual 3D display information corresponding to the driving assistance information, wherein the display mode comprises at least one of the following: a display position of virtual 3D display information, a display pose of virtual 3D display information, a display size of virtual 3D display information, a display starting time of virtual 3D display information, a display ending time of virtual 3D display information, a display duration of virtual 3D display information, a display detailedness of contents of virtual 3D display information, a presentation mode for virtual 3D display information, or a display relationship between multiple pieces of virtual 3D display information, and wherein the presentation mode comprises at least one of the following: words, icons, animations, sound, light, or vibration.
The Doria et al. publication relates to three-dimensional (3D) occlusion detection, and more particularly to 3D map generation, navigation and autonomous driving.  (See ¶1.)   The Doria et al. publication discloses “[that] display 211 may be a liquid crystal display (LCD) panel, light emitting diode (LED) screen, thin film transistor screen, or another type of display. The output interface 211 may also include audio capabilities, or speakers.”  (See ¶72.)(Emphasis added.)  As such, the output interface 211 operates in 
a presentation mode for virtual 3D display information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Watanabe publication so that the step of displaying virtual 3D display information corresponding to the driving assistance information comprises: determining a display mode corresponding to the virtual 3D display information; and displaying, based on the determined display mode, the virtual 3D display information corresponding to the driving assistance information, wherein the display mode comprises a presentation mode for virtual 3D display information, as suggested by the Doria et al. publication, in order to facilitate navigation and/or autonomous driving.

As to claim 18,
the Watanabe publication, as further modified by the Doria et al. publication, is considered to disclose the step of displaying virtual 3D display information corresponding to the driving assistance information comprising: according to at least one of a current state of a vehicle, the current road condition information, or a system latency condition of an apparatus, determining at least one of a display starting time, a display ending time, or a display duration of the virtual 3D display information; and displaying, according to at least one of the determined display starting time, display ending time, or display duration of the virtual 3D display information, virtual 3D display information corresponding to the driving assistance information.

As to claim 20,
the modified Watanabe publication, as further modified by the Doria et al. publication, is considered to disclose the step of displaying virtual 3D display information corresponding to the driving assistance information comprises: at a preset display position, displaying virtual 3D display information to be displayed corresponding to the driving assistance information, and wherein the preset display position comprising a display position aligned with real driving assistance information. (See ¶41, where “occlusions may be detected in real-time by an autonomous vehicle and/or a mobile device, allowing for improved localization by better matching detected objects to the map.”) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Watanabe publication in view of U.S. Patent Application Publication No. 2019/0051056  A1 to Chiu et al. (herein after "Chiu et al. publication").
Note: Claim language from the instant application is in bold typeface.  The Examiner’s comments and/or passages from the prior art reference(s) are in normal typeface.
As to claim 16,
the Watanabe publication discloses the invention substantially as claimed, except for 
when the multiple pieces of virtual 3D display information to be displayed 
are displayed simultaneously, semantically integrating the multiple pieces of virtual 3D display information to be displayed, and displaying the processed virtual 3D display information.
Semantic segmentation of images for augmenting a reality is old and well known as demonstrated by the Chiu et al. publication.  (See Fig. 1)
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to further modify the Watanabe publication so that when the multiple pieces of virtual 3D display information to be displayed are displayed simultaneously, semantically integrating the multiple pieces of virtual 3D display information to be displayed, and displaying the processed virtual 3D display information, as suggested by the Chiu et al. publication, in order to facilitate navigation and/or autonomous driving.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666